Citation Nr: 0306124	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a "helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.

(The issues of increased ratings for the residuals of a 
gunshot wounds to the right forearm, Muscle Group IX and the 
left thigh, Muscle Group XV, are the subject of a separate 
appellate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from July 1944 until August 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   The Board remanded this matter to the RO in 
December 2000 for additional development.  The development 
has been completed and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's daughter was born in October 1951 and her 
18th birthday was in October 1969.

2.  At the time of the veteran's daughter 18th birthday, she 
did not suffer from a physical or mental defect rendering her 
permanently incapable of self-support. 


CONCLUSIONS OF LAW

The criteria for entitlement to VA benefits on the basis 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 are not met.  38 
U.S.C.A. §§ 101(4)(A) (ii) (West. 2002); 38 C.F.R. §§ 3.57, 
3.356 (2002); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his daughter is entitled to 
recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18.  The appellant asserts that his daughter's chronic 
seizure syndrome and left-sided paraplegia was so severe that 
she was unable to support herself at the age of 18.  The 
veteran's daughter was born on October [redacted] 1951, and she 
turned 18 years old on October [redacted] 1969.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in December 2000 for additional 
development, specifically, to obtain medical, high school and 
employment records regarding the veteran's daughter.  
However, the veteran failed to respond to the requests.  
While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual background

In a May1998 Declaration of status of Dependents the veteran 
indicated that his daughter was born in October 1951.  H 
stated that she had lived at home all her life and had never 
married.

The veteran submitted a statement from a private physician, 
Dr. D. Tarr, dated in February 1998.  This physician 
indicated that the veteran's daughter was totally and 
permanently disabled due to the following: 

1) chronic seizure syndrome 2) left-sided 
paraplegia secondary to birth intra 
[illegible] injuries 3) surgical removal 
of brain tumor (cerebral Meningioma) 
1996. 

The veteran submitted a VA Form 21-4138 (JF), Statement in 
Support of Claim in May 1998.  Included in the document was a 
statement of Dr. T. who noted:

As a child and into adulthood was beset 
with left hemiparesis (upper and lower 
limbs) with severe physical retardation 
and seizure disorder.  

She continues on [Phenobarbital] Dilantin 
regularly to prevent seizures.  The 
physical condition deteriorated 3-4 years 
ago.  A cavernous sinus meningioma was 
excised from the brain at St. Joseph's 
Hospital, Ann Arbor, Michigan.  She 
[illegible] "tremors" (essential 
tremor)-Since this neurosurgery.  Summary 
will be sent re: this surgery should you 
need it.


The veteran submitted another VA Form 21-4138 in June 1998.  
He reported that his daughter finished school and she worked 
as a switchboard operator at the Johnson County Hospital from 
1975 until 1986.  

In June 1998, the RO requested Dr. T to furnish medical 
evidence concerning the veteran's daughter before the age 18 
and at present.  In response Dr. T. submitted clinical 
records that date between 1986 and 1998 showing that the 
veteran's daughter received treatment for various disorders 
including seizures.

In June 2001 the RO requested the veteran to furnish 
treatment records for his daughter from birth until her 18th 
birthday, and school and employment records.  However, the 
veteran failed to respond.


Analysis

Under the applicable criteria, the term "child" includes an 
unmarried person, who before reaching the age of 18 years, 
became permanently incapable of self-support by reason of 
physical or mental defects.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57, 3.356.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects. 38 
C.F.R. § 3.356(b). 

The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case. Id. Rating 
criteria applicable to disabled veterans are not controlling 
in determining whether an appellant is capable of self 
support. Id. However, the Court has held that the requirement 
to provide reasons and bases under 38 U.S.C.A. § 7104(d)(1) 
and the equipoise doctrine set forth at 38 U.S.C.A. § 5107(b) 
remain applicable.  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).

Principal factors for consideration are: (1) The fact that a 
claimant is earning his own support is prima facie evidence 
that he or she is not incapable of self-support. Incapacity 
for self-support will not be considered to exist when the 
child by his own efforts is provided with sufficient income 
for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided, the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injures that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapacity of self-support 
otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent of and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  

In such cases there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "an adjudicatory body's focus of 
analysis" in such cases "must be on the claimant's condition 
at the time of his or her 18th birthday . . . ."  The Court 
also noted that the Board "must make an initial determination 
as to the claimant's condition at the delimiting age. If the 
claimant is shown to have been capable of self-support at 18, 
the Board need go no further."  The Court further noted that 
"[i]f however, the record reveals that he or she was 
permanently incapable of self-support at 18, the Board must 
point to evidence that her condition has changed since that 
time." Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 
Golliday v. Brown, 7 Vet. App 249, 255 (1994).

To summarize, Dr. T in February 1998 indicated that the 
veteran's daughter was totally and permanently disabled due 
to chronic seizure syndrome , left-sided paraplegia secondary 
to birth intra injuries, and surgical removal of brain tumor 
(cerebral Meningioma) in 1996.  However, the issue is whether 
such a condition was present when she turned 18 years of age.  
In this regard, copies of Dr. T's medical record show 
treatment beginning only in 1986 when the veteran's daughter 
was approximately 35.  

Additionally, the veteran indicated she graduated from high 
school and worked as a switchboard operator from 1975 to 
1986, a period of 11 years.  The Board finds that these 11 
years of employment is more than marginal.  Furthermore, no 
response was received from the veteran to the June 2001 
request by the RO for additional information.  

Accordingly, the Board finds that the available evidence does 
not establish that the veteran's daughter was permanently 
incapable of self-support when she turned 18 years of age.  
Thus, the preponderance of the evidence is against the 
veteran's claim. 


ORDER

Entitlement to recognition of the veteran's daughter as a 
"child" of the veteran on the basis of permanent incapacity 
for self- support before attaining the age of eighteen, is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

